     Case 2:19-cv-13538-DML-DRG ECF No. 1 filed 11/29/19   PageID.1   Page 1 of 13



1                           UNITED STATES DISTRICT COURT,
2                            EASTERN DISTRICT OF MICHIGAN
3
                                  SOUTHERN DIVISION
4

5          SHANTINIQUE TEAMER,                     CASE NO.
6
                      Plaintiff,                   COMPLAINT
7
                                                   29 USC §1132(a)(1)(B);
8          vs.                                     29 USC §1132(a)(3)

9          UNITED OF OMAHA LIFE
           INSURANCE COMPANY,
10
           FDI Group,
11
                     Defendants.
12         ____________________________/
13         PLAINTIFF, SHANTINIQUE TEAMER, ALLEGES AS FOLLOWS:
14
                                      INTRODUCTION.
15
                 1.   This action arises under the Employee Retirement
16
           Income Security Act of 1974, 29 USC §§1001 et seq., and
17

18
           more particularly 29 USC §1132(a)(1)(B) and 29 USC

19         §1132(a)(3) thereof.     Plaintiff seeks to enforce the terms

20         of a group life insurance policy as a beneficiary.
21                              JURISDICTION AND VENUE.
22
                 2.   This court has jurisdiction under 29 USC §1132(f),
23
           which grants to the federal courts concurrent jurisdiction
24
           to determine claims under 29 USC §§1001 et seq.
25

26               3.   Venue is proper under 29 USC §1132(g) in that the

27         defendants do business within the jurisdictional
28                                       1
                                                                      COMPLAINT
     Case 2:19-cv-13538-DML-DRG ECF No. 1 filed 11/29/19   PageID.2   Page 2 of 13



1          limits of the United States District Court Eastern District
2          of Michigan.
3
                4.   Plaintiff is a resident of Dearborn Heights, Wayne
4
           County, Michigan.
5
                5.    Kevin Cooper, the insured to the subject life
6

7          insurance policy and now deceased (“Insured”), was a

8          resident of Detroit, Wayne County, Michigan.

9               6.    Defendant, FDI Group (“Defendant Employer”), in
10
           its capacity as the policy sponsor and plan adimistrator is
11
           a “party in interest” as defined under 29 U.S.C. §
12
           1002(14)(a).    Defendant FDI Group is a corporation duly
13
           organized and existing under the laws of the State of
14

15         Michigan, and is authorized to conduct business in the

16         State of Michigan with its prinicpal place of business in
17         Novi, Michigan.
18
                7.   Plaintiff is informed and believes that defendant,
19
           United of Omaha Life Insurance Company (“UOO”), was and is
20
           a Nebraska corporation, with its principal place of
21

22         business in Omaha, Nebraska.

23                      ALLEGATIONS CONCERNING RELIEF SOUGHT.

24              8.   The deceased Insured was a long time employee of
25
           Defendant Employer and was a Participant within the meaning
26
           of 29 U.S.C. §1002(7), in the group life insurance policy
27
           (“the Plan”) that defendant UOO issued to FDI as Group
28                                       2
                                                                      COMPLAINT
     Case 2:19-cv-13538-DML-DRG ECF No. 1 filed 11/29/19   PageID.3   Page 3 of 13



1          Policy No. GLUG-AR I8.
2                 9.   The Insured was covered under the Plan in the
3
           amount of $76,000.     Additionally, the Insured was covered
4
           under defendant UOO’s long term disability insurance plan
5
           and had an accepted claim at the time of his death.            In
6

7          accord with that Plan, Insured was entitled to receive a

8          life insurance waiver of premium benefit.         Accordingly,

9          Insured’s life insurance premiums were fully waived and
10
           Insured’s life insurance from UOO in force at the time of
11
           his death.
12
                  10. Plaintiff is the valid, undisputed beneficiary of
13
           the Plan.
14

15                11. Plaintiff holds the plan administrator

16         accountable for, inter alia, negligence, unlawful claims
17         handling, failure to pay ERISA plan benefits, and failure
18
           to provide Plan documents.
19
                                        COUNT I.
20
           ENFORCEMENT UNDER ERISA §502(a)(1)(B), 29 U.S.C.
21

22         §1132(a)(1)(B) FOR FAILURE TO PAY ERISA PLAN BENEFITS.

23                12. Plaintiff repeats, realleges and incorporates by

24         reference the allegations contained in all prior paragraphs
25
           as though fully set forth herein.
26
                  13. Insured at all times herein mentioned performed
27
           all the terms and conditions, and paid all premiums, or had
28                                       3
                                                                      COMPLAINT
     Case 2:19-cv-13538-DML-DRG ECF No. 1 filed 11/29/19   PageID.4   Page 4 of 13



1          premium payments waived, of the defendant’s life insurance
2          plan of which he had been made aware on his part to be
3
           performed.     After the Insured died, defendants contended
4
           Insured was not covered under the Plan, even though at the
5
           time of Insured’s death, the subject policy was in full
6

7          force and effect, and Insured had an accepted long term

8          disability claim with UOO.        Insured had no knowledge he was

9          considered not benefit eligible prior to his death due to
10
           lack of premium payments.      If plaintiff was not in fact
11
           benefit eligible, by defendants’ acts and ommissions
12
           defendants have waived the requirement of benefit
13
           eligibility.
14

15              14.   Accordingly, Plaintiff seeks appropriate relief

16         under 29 USC §1132(a)(1)(B), and ERISA § 502(a)(3) (29
17         U.S.C. § 1132(a)(3)), which includes equitable estoppel and
18
           waiver.
19
                                     COUNT II.
20
          Claim for Equitable Relief Pursuant to ERISA § 502(a)(3)
21

22        Against Defendants UOO and FDI Group.

23
                15.   Plaintiff repeats, realleges and incorporates by
24
           reference the allegations contained in all prior paragraphs
25

26         as though fully set forth herein.

27

28                                       4
                                                                      COMPLAINT
     Case 2:19-cv-13538-DML-DRG ECF No. 1 filed 11/29/19   PageID.5   Page 5 of 13



1
                16.   ERISA section 502(a)(3), 29 U.S.C. § 1132(a)(3),
2
          permits a plan participant to bring a civil action to
3
          “enjoin act or practice which violates any provision of
4
          this subchapter or the terms of the plan” or to “obtain
5
          other appropriate equitable relief” to redress violations
6
          of ERISA, the Plan, or to enforce any provisions of the
7
          Plan ERISA subchapter 1.
8
                17.   At all material times herein, Defendants UOO and
9
          FDI Group were fiduciaries with respect to the Plan.
10
                18.   Under ERISA section 404(a)(1), 29 U.S.C. §
11
          1104(a)(1), Defendants UOO and FDI Group were obliged to
12
          discharge their duties for the “exclusive purpose” of
13
          providing benefits to participants and their beneficiaries,
14
          and with the “care skill, prudence and diligence under the
15
          circumstances then prevailing that a prudent man acting in
16
          a like capacity and familiar with such matters would use in
17        the conduct of an enterprise of a like character and with
18        like aims.”
19              19.   Insured was justified in relying on the material
20        non-disclosures and actions of Defendants.          Insured’s
21        reposed trust and confidence in the knowledge, integrity
22        and fidelity of Defendants, and each of them, and Insured
23        relied on the good faith and integrity of Defendants, and
24        each of them. As a result of Insured’s confidence, trust
25        and faith in the knowledge and integrity of the Defendants,
26        Insured was justified in relying on the nondisclosures and
27        actions of the Defendants described above, and thereby the
28                                       5
                                                                      COMPLAINT
     Case 2:19-cv-13538-DML-DRG ECF No. 1 filed 11/29/19   PageID.6   Page 6 of 13



1
          Plaintiff was prevented until after the Insured’s death
2
          from submitting evidence of Insured’s eligibility for life
3
          insurance coverage under the Plan.
4
                20.   In the event the Court dismisses Plaintiff’s
5
          First Claim for Relief or rules in favor of Defendants on
6
          that cause of action, Plaintiff asserts in the alternative
7
          that because of Defendants’ fiduciary breaches, the Insured
8
          was prevented from complying, if premiums were not waived
9
          due to the granting of long term disability benefits, with
10
          the payment of premiums provisions terms of the Plan and
11
          Policy.
12
                21.   To redress Defendants’ violations of their
13
          fiduciary duties, Plaintiff requests the that the Court
14
          confer one or more of the following forms of equitable
15
          relief: 1) an equitable surcharge against Defendants UOO
16
          and/or FDI Group (in an amount equal to Plaintiff’s
17        benefits due under the life insurance Plan should the Court
18        rule against Plaintiff on Plaintiff’s First Claim for
19        Relief); 2) equitable reformation (by rewriting and/or
20        modifying the terms of the Plan that govern the payment of
21        life insurance premiums; and/or 3) equitable estoppel by
22        estopping defendants from relying on any affirmative
23        defense based on the failure to pay premiums provisions.
24

25
                22.   Defendants should be estopped from denying

26         plaintiff’s life insurance benefits based on a failure to

27

28                                       6
                                                                      COMPLAINT
     Case 2:19-cv-13538-DML-DRG ECF No. 1 filed 11/29/19   PageID.7   Page 7 of 13



1          be in an eligible class because (1) the defendants as
2          fiduciaries of the benefit plan breached their fiduciary
3
           duties by failing to communicate to Insured the proper
4
           eligibility requirement for life insurance, and (2) Insured
5
           relied on defendants’ acts and ommissions to assume he had
6

7          disability insurance and to his detriment never had the

8          opportunity to continue life insurance through his

9          employer.    Plaintiff contends he is entitled to
10
           “appropriate equitable relief” in the form of equitable
11
           estoppel, under ERISA § 502(a)(3) to remedy defendants’
12
           breach of fiduciary duty as set forth below.
13
                23.    Equitable estoppel and waiver are available in
14

15         the ERISA context since (1) defendants knew, or should have

16         known, that Insured was covered by his group life insurance
17         plan when he was approved for group long term disability
18
           benefits and that Insured expressly stated his need to keep
19
           his life insurance coverage; (2) defendants knew, or should
20
           have known, that Insured would rely on defendants’ advice
21

22         on how to keep life insurance benefits and assume he had

23         life insurance benefits if there was no change in his

24         disability status; (3) Insured was ignorant of any alleged
25
           requirement to pay for life insurance benefits and that he
26
           was not benefit eligible without such payment; (4) Insured
27
           relied on defendants’ decision to continue life insurance
28                                       7
                                                                      COMPLAINT
     Case 2:19-cv-13538-DML-DRG ECF No. 1 filed 11/29/19   PageID.8   Page 8 of 13



1          benefits in 2017 as an approval of his eligibility after
2          his employment ended due to his disability; (5) and the
3
           extraordinary circumstance that the granting of life
4
           insurance benefits for over six months without any election
5
           of benefits, or with regard to the Insured’s employment
6

7          status, would cause a reasonable person to believe they met

8          the eligibility requiremnts for life insurance benefits.

9               24.   The Insured at all times herein mentioned
10
           performed all the terms and conditions known to him in the
11
           defendant’s life and disability insurance plans to be
12
           performed.
13
                25. Accordingly, ERISA Section 502(a)(3) allows a
14

15         plan participant to sue to enjoin any act or practice that

16         violates any provision of Title I of ERISA or the terms of
17         the plan, or to obtain other appropriate equitable relief
18
           to redress such violations or enforce any provisions of
19
           Title I of ERISA or the terms of the plan.          The Court
20
           possesses the power to provide equitable relief in the form
21

22         of estoppel, and/or waiver to correct the loss, which

23         resulted from a plan fiduciary's breach of duties.

24              26.   Defendants were and are ERISA fiduciaries and
25
           exercised fiduciary authority with reference to Insured’s
26
           life and disability insurance claims and appeals because
27
           defendants exercised discretionary authority over those
28                                       8
                                                                      COMPLAINT
     Case 2:19-cv-13538-DML-DRG ECF No. 1 filed 11/29/19   PageID.9   Page 9 of 13



1          decisions to grant life and disability insurance benefits
2          and then to deny life insurance benefits. Defendants’
3
           duties, as claims and appeals administrator, involved more
4
           than simply complying with the specific duties imposed by
5
           the plan documents or the statutory regime. Defendants also
6

7          had duties as fiduciaries to perform such activities that

8          are the ordinary and natural means of achieving the

9          objectives of the plan.      An objective of the plan is and
10
           was to provide participants and with life insurance
11
           benefits pursuant to the terms of the plan.
12
                27. Thus, defendants, as ERISA fiduciaries, had
13
           affirmative duties, above and beyond the terms of the plan
14

15         as follows:    To act in the best interests of participants

16         and their beneficiaries; of loyalty to the
17         interests of participants and beneficiaries, and thus to
18
           deal fairly and honestly with participants and
19
           beneficiaries. This includes the duty to disclose material
20
           information, to inform participants and beneficiaries of
21

22         new and relevant information as it arises, and to advise

23         participants and beneficiaries of circumstances that

24         threaten interests relevant to the relationship. An ERISA
25
           fiduciary must not only refrain from imparting
26
           misinformation, it is also required to do more: it has an
27
           affirmative obligation to provide complete and correct
28                                       9
                                                                      COMPLAINT
     Case 2:19-cv-13538-DML-DRG ECF No. 1 filed 11/29/19   PageID.10    Page 10 of 13



1           material information on the participant's and/or the
2           beneficiary's status and options; of care or prudence to
3
            act as a prudent person would on behalf of the participants
4
            and not misrepresent the terms or administration of a plan,
5
            or if they fail to provide complete information, even
6

7           absent a request, a fiduciary has an obligation to convey

8           complete and accurate information material to the

9           beneficiary's circumstances, even when the beneficiary has
10
            not specifically asked for the information.          The scope of
11
            the duty to disclose is governed by ERISA § 404(a) and is
12
            defined by what a reasonable fiduciary, exercising care,
13
            skill, prudence and diligence, would believe to be in the
14

15          best interests of the beneficiary to disclose.             ERISA

16          fiduciaries have a duty of disclosure when there are
17          material facts affecting the interest of the beneficiary
18
            which the fiduciary knows the beneficiary does not
19
            know, but needs to know for his protection; and provide
20
            beneficiary with information and/or documents even without
21

22          a written request for the information or documents by the

23          beneficiary, because, as a fiduciary, it has a duty to deal

24          fairly and communicate all material facts it knows or
25
            should know in connection with the matter; and to act in
26
            the beneficiary's best interests and for the
27
            exclusive purpose of providing benefits to participants and
28                                        10
                                                                        COMPLAINT
     Case 2:19-cv-13538-DML-DRG ECF No. 1 filed 11/29/19   PageID.11   Page 11 of 13



1           their beneficiaries.
2                 28.   As alleged herein, defendants breached their
3
            duties to act as prudent fiduciaries, requiring the
4
            exercise of reasonable care, skill and prudence, when
5
            defendants failed to disclose any requirement for Insured
6

7           to pay premiums to continue life insurance benefits, and

8           failed to properly inform Insured of the process to

9           continue life insurance waiver of premiums under the plans
10
            for which Insured was eligible and qualified. Defendants’
11
            conduct violated 29 U.S.C. § 1104(a), which requires that
12
            plan fiduciaries discharge their duties with respect to
13
            ERISA plans solely in the interests of the plan's
14

15          participants and beneficiaries.       Therefore, in the event

16          defendants’ breach of their fiduciary duties caused
17          plaintiff to be deprived of life insurance benefits which
18
            she would have received had the Insured known of the proper
19
            requirements under the terms of the plans had defendants
20
            complied with their fiduciary duties of full communication,
21

22          then equity and good conscience require that: (1)

23          defendants be estopped to deny life insurance benefits to

24          plaintiff, and/or (2) that plaintiff be awarded other
25
            appropriate equitable relief in order to make her whole and
26
            remedy defendants’ breach of fiduciary duties to plaintiff
27

28                                        11
                                                                       COMPLAINT
     Case 2:19-cv-13538-DML-DRG ECF No. 1 filed 11/29/19   PageID.12   Page 12 of 13



1           of exercising reasonable care, skill, prudence, and
2           diligence under the circumstances and acting in the best
3
            interests of beneficiaries.
4
                  29.   As a proximate result of defendants’ failure and
5
            refusal to perform their obligations under the long term
6

7           disability plan, plaintiff has been compelled to retain

8           counsel to protect her rights under the plan, incurring

9           legal fees and costs that are recoverable pursuant to 29
10
            USC §1145.
11
                  WHEREFORE, plaintiff prays for judgment against
12
            defendants as follows:
13
                  1. For equitable estoppel against defendants, not
14

15          allowing denial of life insurance benefits based on the

16          Insured failing to pay premiums, thereby allowing plaintiff
17          life insurance benefits as a beneficiary, with prejudgment
18
            interest on all unpaid benefits to date;
19
                  2.    For equitable remedies including but not limited
20
            to equitable surcharge and/or equitable reformation, for
21

22          Defendants’ breaches of fiduciary duty;

23                3.    For compensatory damages;

24                4.    For costs of suit herein;
25
                  5.    For prejudgment interest;
26
                  6.    For reasonable attorney fees paid by plaintiff
27
            pursuant to 29 USC §1145;
28                                        12
                                                                       COMPLAINT
     Case 2:19-cv-13538-DML-DRG ECF No. 1 filed 11/29/19   PageID.13   Page 13 of 13



1                 7.   For such other and further relief as the court may
2           deem proper.
3

4

5

6

7           DATED: November 29, 2019       Law Offices Of P. Randall Noah

8                                        By:   /s/ P. Randall Noah

9                                        P. Randall Noah
                                         Attorney for Plaintiff,
10
                                         Shantinique Teamer
11
                                         Law Offices Of P. Randall Noah
12                                       P. Randall Noah, P 39381
                                         21 Orinda Way, Suite C, #316
13                                       Orinda, CA 94563
                                         Tel. (925) 253-5540
14
                                         Fac. (925) 253-5542
15                                       Email: pnoah@ix.netcom.com

16

17

18

19

20

21

22

23

24

25

26

27

28                                        13
                                                                       COMPLAINT
